DETAILED ACTION
Status of Application
Preliminary amendments to the claims, filed on 11/23/2021, and/or to the specification, filed on 10/01/2019, are acknowledged.  
Claims 14-25 are pending in this action.  Claims 1-13 have been cancelled.  New claims 14-25 have been added.  Claims 14-25 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/JP2018/028571, filed July 31, 2018.  No English translations of the certified copy of priority application has been received.  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.  37 CFR 41.154(b) and 41.202(e).

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Information Disclosure Statement
The information disclosure statements, filed 10/01/2019, are acknowledged and have been considered.  Please see the attached initialed PTO-1449 forms.
Foreign language references listed in the information disclosure statement(s), for which no English translation has been provided, have not been considered.  If an English abstract has been provided or available for a foreign language document then only the English abstract has been considered.
The information disclosure statements do not include Certificate Statement and Privacy Act Statement (MPEP 609), and/or do not have a signature of the applicant or representative that is required in accordance with CFR 1.33.  

Claim Objections
Claims 14-15 and 19-25 are objected to because of the following informalities:  --Claims 14, 15 comprise the typographic error “wherein the ratio” that needs to be corrected to “wherein a ratio”.   Similar is applied to claim 19 (regarding “the thickness”), the gel intensity”), claims 22, 23, 25 (regarding “the adhesive force”).  Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “3 to 30% or less of polyhydric alcohol” that is unclear.  In the present case, the boundaries of the recited range “3 to 30% or less” are not clearly delineated.  Further, it is unclear what “%” should be used – mass, wt, mol, etc.  Similar is applied to the limitation “60% or more of water”, and to claim 18.  Clarification is required.
Claim 20 (dependent on claim 14) recites the limitation “wherein the gel intensity of the adhesive”.  Independent claim 14, however, does not teach the presence of adhesive gel.  Therefore, there is insufficient antecedent basis
Claims 15-17, 19-20, 22-23 are rejected as being dependent on rejected independent claim 14 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al., JPH11139964A (cited in IDS; machine translation; hereinafter referred to as Goto).
Goto teaches adhesive compositions having a high water content (i.e., 60-97 wt%; Para. 0021) that also may include (Claim 1; Abstract; Para. 0004-0006, 0018, 0023, 0025 as applied to claims 14-18, 22, 23):
(i)  0.1-20 wt% of polyacrylic acid and/or salts thereof (claim 1; Abstract; Para. 0005-0006), e.g., polyacrylate, wherein polyacrylic acid and polyacrylate can be mixed at the weight ratio of 1:10-1:0.1 (Para. 0018-0020)
(ii)  glycerin/polyhydric alcohol (Para. 0025);
(iii)  potassium aluminum sulfate and/or dihydroxy aluminum aminoacetate (here as curing agents; Para. 0023), identified in the instant applicant as aqueous and insoluble cross-linking agents, respectively; 
carboxyvinyl polymer (Para. 0018), carboxymethylcellulose, polyvinyl alcohol (Para. 0023); 
(v)  citric acid, tartaric acid (Para. 0023) identified in the instant application as pH adjuster.
Goto provides the example of composition comprising 75 wt% of water in combination with (i) 4 wt% of polyacrylic acid and 1 wt% of sodium polyacrylate; (ii) 10 wt% of glycerin; (iii) 0.03 wt% of potassium aluminum sulfate and 0.03 wt% of dihydroxyaluminum aminoacetate (here as aluminum glycinate); and (v) 0.01 wt% of citric acid, wherein said compositions has a ball tack value of 28 (Table 1; example 1).  
Goto does not teach the use of ratio of cross linkers ranging from 1:5 to 1:300 (Claim 1), and also does not teach a gel intensity of compositions (Claims 20-21, 24-25).
Goto teaches, however, the use of potassium aluminum sulfate and/or dihydroxy aluminum aminoacetate as curing agents, i.e., as substances to produce the toughening or hardening of a polymer material by cross-linking of polymer chains (see Wikipedia).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control/optimize concentrations of aqueous and insoluble cross-linking agents present in a multi-component system comprising polymers for providing final material (i.e., poultice/cataplasm/gel) with desired properties, i.e., shape retention, spreadness, strength, elastic behavior, etc.   
Regarding the claimed inherent properties of the disclosed adhesive compositions (Claims 20-21, 24-25), it is noted that the cited prior art teaches the compositions that are substantially the same as the compositions recited by the instant 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Miyamori et al., JP 2009155434A (cited in IDS) - teaches water-containing adhesives that includes: 30-90 % of water; 1-20 % of polyacrylic acid and/or salts thereof (e.g., polyacrylate), carboxymethylcellulose, polyvinyl alcohol, carboxyvinyl polymer; 0.005-3% of curing agents such as dihydroxyaluminum aminoacetate, potassium aluminum sulfate; 3-6% of glycerin, and 0.02-0.06% curing regulator, e.g., EDTA-2Na, tartaric acid, citric acid; and in have the ball tack value of 25-29. 

Conclusion
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615